SIMPSON, Justice.
The appellant was convicted of robbery and given a sentence of twenty-five years in the penitentiary, from which he has brought this appeal. The case is submitted on appellee’s motion to strike the transcript of the record and on the merits.
It is unnecessary to consider the motion to strike inasmuch as the appeal is on the record proper and no error is made to appear. The transcript is in all respects regular and the sentence of the court duly imposed in response to the jury’s verdict, the punishment being within the limits prescribed by law for such offense. The judgment is, therefore, due to be affirmed. So ordered.
Affirmed.
LIVINGSTON, C. J., and MERRILL and SPANN, JJ., concur.